                   Case 20-12456-JTD                 Doc 57        Filed 10/08/20           Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:
                                                                       Chapter 11

RTI Holding Company, LLC1                                               Case No. 20-12456 (JTD)

                                          Debtors.



                         NOTICE OF APPEARANCE AND REQUEST FOR
                        SERVICE OF ALL PLEADINGS AND DOCUMENTS

         PLEASE TAKE NOTICE that Ballard Spahr LLP hereby appears in the above-

captioned cases as counsel to Brixmor Operating Partnership LP and Federal Realty Investment

Trust (“Landlords”). Landlords enter their appearance pursuant to section 1109(b) of title 11 of

the United States Code (the “Bankruptcy Code”) and request pursuant to Rules 2002(i), 9007 and

9010 (b) of the Federal Rules of Bankruptcy Procedures (the “Bankruptcy Rules”), that copies of

all notices given or required to be given, and all papers served or required to be served in this

case, be given to and served upon the following:




1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC (6505); RT of
Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC
(6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition,
LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO
Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long
Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise,
LLC (8760); RT Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise,
LLC (4970); RT New Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha
Franchise, LLC (7442); RT Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings
II, LLC (2817); RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP
(3535); RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc.
(2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby
Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc.
(1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN
37804.




DMEAST #42458060 v1
                  Case 20-12456-JTD       Doc 57      Filed 10/08/20      Page 2 of 4




                                   Leslie C. Heilman, Esquire
                                    Laurel D. Roglen, Esquire
                                     BALLARD SPAHR LLP
                                 919 N. Market Street, 11th Floor
                                     Wilmington, DE 19801
                                   Telephone: (302) 252-4465
                                    Facsimile: (302) 252-4466
                                E-mail: heilmanl@ballardspahr.com
                                    roglenl@ballardspahr.com

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only

notices and papers referred to in the Federal Rules of Bankruptcy Procedure specified above, but

also includes, without limitation, all orders and notices of any application, motion, order,

petition, pleading, request, complaint, or demand, statement of affairs, operating report, schedule

of assets and liabilities, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, hand delivery, telephone, facsimile transmission, or otherwise,

that affects the debtor, property of the debtor, or property of the estate.

         PLEASE TAKE FURTHER NOTICE that the foregoing attorneys for Ballard Spahr

LLP consent to e-mail service.

         PLEASE TAKE FURTHER NOTICE that request is also made that the attorneys

identified herein be added to the official service list for notice of all contested matters, adversary

proceedings, and other proceedings in this case.

         PLEASE TAKE FURTHER NOTICE that this entry of appearance shall not be

deemed or construed to be a waiver of rights of Landlords (i) to have final orders in noncore

matters entered only after de-novo review by a district judge; (ii) to trial by jury in any

proceeding so triable in this case, or in any case, controversy, or proceeding related to this case;

(iii) to have the district court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal; or (iv) to assert or exercise any other rights, claims, actions, defenses,




DMEAST #42458060 v1
                  Case 20-12456-JTD     Doc 57     Filed 10/08/20     Page 3 of 4




setoffs, or recoupments to which Landlords are or may be entitled, in law or in equity, all of

which rights, claims, actions, defenses, setoffs, and recoupments are hereby expressly reserved.



Dated: October 8, 2020                         /s/ Leslie C. Heilman
Wilmington, Delaware                           Leslie C. Heilman (DE No. 4716)
                                               Laurel D. Roglen (DE No. 5759)
                                               BALLARD SPAHR LLP
                                               919 N. Market Street, 11th Floor
                                               Wilmington, Delaware 19801-3034
                                               Telephone: (302) 252-4465
                                               Facsimile: (302) 252-4466
                                               E-mail: heilmanl@ballardspahr.com
                                                        roglenl@ballardspahr.com

                                               Counsel for Brixmor Operating Partnership LP and
                                               Federal Realty Investment Trust




DMEAST #42458060 v1
                  Case 20-12456-JTD         Doc 57     Filed 10/08/20       Page 4 of 4




                                   CERTIFICATE OF SERVICE

                  I, Leslie C. Heilman, hereby certify that, on this 8th day of October 2020, I caused

a true and correct copy of the foregoing Notice of Appearance and Request for Notices to be

served electronically on those parties requesting electronic service through the Court's ECF system.



Dated: October 8, 2020
Wilmington, Delaware
                                                 /s/ Leslie C. Heilman
                                                 Leslie C. Heilman (DE No. 4716)
                                                 BALLARD SPAHR LLP




DMEAST #42458060 v1
